Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 1 of 13




                           Exhibit A
Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 2 of 13
           Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 3 of 13



           IN THE CIRCUIT COURT IN AND FOR ESCAMBIA COUNTY, FLORIDA
CHARYLANE AUTREY
           PLAINTIFF,
Vs.                                   CASE N0: 2020 CA 001073
                                      DIVISION: E
 ASCEND PERFORMANCE MATERIALS OPERATIONS LLC
      DEFENDANT,
                                                        SUMMONS
THE STATE OF FLORIDA:
To Each Sheriff of the State:
 YOU ARE COMMANDED to serve this summons and a copy of the complaint in the above styled
 cause upon the defendant ASCEND PERFORMANCE MATERIALS OPERATIONS LLC C/O
 CORPORATION SERVICE COIVIPANY- REGISTERED AGENT 1201 HAYS STREET
 TALLAHASSEE, FL 32301
Each defendant is hereby required to serve written defenses to said complaint on
             plaintiffs attorney(s), whose address is                                   CERTIFIED PROCESS SERVER S~g~I
                                                                                      SECOND JUDIC CIR    COURT OF FJOR
             MARIE A MATTOX
             1VIARIE A MATTOX PA                                                       DIITE SERVE ~ I~ ' ~ T1ME :90
             203 NORTH GADSDEN STREET
             TALLAHASSEE, FL 32303

within 20 days after service of this summons upon you, exclusive of the day of service, and to file the
original of said written defenses with the Clerk of said Court either before service on said attomey or
immediately thereafter. Ifyou fail to do so, a default will be entered against you for the relief demanded
in the complaint.
Witness, my hand and the seal of this Court on this 18th d~f August, 2020
PAM CHILDERS                                                ~
CLERK OF THE CIRCUIT COURT                         ~~•           •y'•~~~

By:
      Deputy Clerk                                      ~~ o•,•• ,.~~~




* Except when suit is brought pursuant to Section 768.28, Florida Statutes, if the State of Florida, one of
its agencies, or one of its officials or employees sued in his or her official capacity is a defendant, the
time to be inserted as to it is 40 days. When suit is brought pursuant to Section 768.28, Florida Statutes,
the time to be inserted is 30 days.




                                                                                                              CASUh42053P
     Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 4 of 13




                                                         IN THE CIRCUIT COURT OF THE
                                                         FIRST JUDICIAL CIRCUIT, IN AND
                                                         FOR ESCAMBIA COUNTY, FLORIDA

CHARYLANE AUTREY,                                        CASE NO.: 20-CA-
                                                         FLA BAR NO.: 0739685
        Plaintiff,

V.

ASCEND PERFORMANCE MATERIALS
OPERATIONS LLC,

        Defendant.


                                           COMPLAINT

        Plaintiff, CHARYLANE AUTREY, hereby sues Defendant, ASCEND PERFORMANCE

MATERIALS OPERATIONS LLC, and alleges:

                                   NATURE OF THE ACTION

        1.       This is an action brought under the Florida Civil Rights Act, codified at Chapter

760, Florida Statutes, Title VII of the Civil Rights Act of 1964, codified at 42 U.S.C. §2000e et

seq., 42 U.S.C. §1981a, and the Americans with Disabilities Act (ADA), codified at 42 U.S.C. §

12101, et seq.

       2.        This action involves claims which are, individually, in excess of Thirty Thousand

Dollars ($30,000.00), exclusive of costs and interest.

                                          THE PARTIES

       3.        At all times pertinent hereto, Plaintiff, CHARYLANE AUTREY, has been a

resident of the State of Florida and was employed by Defendant. Plaintiff is a member of a

protected class due to her race, gender and disability.
    Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 5 of 13




        4.     At all times pertinent hereto, Defendant, ASCEND PERFORMANCE

MATERIALS OPERATIONS LLC, has been organized and existing under the laws of the State

of Florida. At all times pertinent to this action, Defendant has been an "employer" as that tertn is

used under the applicable laws identified above. Defendant was Plaintiff's employer as it relates

to these claims.

                                 CONDITIONS PRECEDENT

       5.      Plaintiff has satisfied all conditions precedent to bringing this action in that

Plaintiff filed a charge of discrimination with the Florida Commission on Human Relations and

Equal Employrnent Opportunity Commission. This action is timely filed thereafter.

                         STATEMENT OF THE ULTIMATE FACTS

       6.      Plaintiff, an African American female with an actual or perceived disability

andlor record of impairment, began her employment with Defendant on or about April 15, 1997

and held the position of Chemical Processor III at the time of her wrongful termination on

November 4, 2018.

       7.      Despite her stellar work performance during her employment with Defendant,

Plaintiff has been subjected to disparate treatment, different terms and conditions of

employment, and was held to a different standard because of her race, gender, and actual or

perceived disability and/or record of impairment, and because she reported Defendant's unlawful

employment activities and was subject to retaliation thereafter.

       8.      The disparate treatment came at the hands of specifically but not limited to

Human Resources Representative Sherry Green, a white female, Human Resources

Representative Veronica Rankins, a white female, Plant Doctor f/n/u Luke, a white male, Case




                                                 2
    Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 6 of 13




Manager and Nurse Steve 1/n/u, a white male, Maelic Unit Operator Scott Milstead and

Engineer/Process Specialist John Williams.

        9.      Plaintiff was a dedicated worker with Defendant for twenty years. She was the only

female and African American on her shift.

        10.     Defendant has engaged in a pattern or practice of discrimination based on race. On

information and belief, Defendant has in the past discriminated against employees based on race.

        11.     Throughout PlaintifPs employment, management and other workers told her not to

report wrongdoing or discrimination to Human Resources because the department heads would

handle the complaints.

        12.     In or around May, 2006, Plaintiff first learned that she could not go to Human

Resources with complaints. When Plaintiff attempted to go to Human Resources, she was met by

John Williams, a department facilitator, who told her to follow him back to his office and he would

handle it. Plaintiff was scared, followed his instructions, and Defendant took no corrective action.

        13.    As things continued to get worse, Plaintiff felt she was being singled out and

targeted for failure. On or around April 17, 2012, Defendant told Plaintiff to perform job duties

with no help that were usually done by two operators. When Plaintiff asked why she was expected

to do a job without help when other operators were allowed to have help, the lead operator told her

she should learn how to do her job, Plaintiff exited the building, and the lead operator followed

her, yelling about completing the job. As a result, Plaintiff's blood pressure spiked to the point that

her nose bled and she was hyperventilating.

       14.     Plaintiff called the onsite EMT, was taken to the hospital, and the EMT wrote a

report. The lead operator was reprimanded but thereafter Plaintiff was ostracized in the workplace

by white management and white workers and accused of trying to get the white lead operator fired.
    Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 7 of 13




         15.   In the last four years of Plaintiff's employment, Defendant has bullied her, cursed

at her, and declined to communicate with Plaintiff about shift changes.

         16.   Defendant has singled Plaintiff out and cursed at her for not showing up to work

early. Defendant did not single out for reprimand white employees who did not show up to work

early.

         17.   In the 2016/17 time period, Dr. Luke suggested that Plaintiff take medical leave for

eight weeks and that if she needed more, the Employee Assistance program would make

arrangements for her to continue. Plaintiff took leave from October 17, 2016 to March 27, 2017

for stress, anxiety, and depression that stemmed from her work environment. Plaintiff attended

counseling during this time period as well.

         18.   When Plaintiff tried to get Human Resources involved, she was labeled a

troublemaker and accused of creating hostility in the workplace.

         19.   In or around April, 2018, Plaintiff was involved in a car accident. Plaintiff requested

accommodations to go on light duty but Defendant denied Plaintiff accommodations. Plaintiff

went to the medical department at work and Defendant placed her on medical leave, from which

she was never allowed to return.

         20.   On Plaintiff s return to work after the accident, Plaintiff's doctor wrote in a work

restriction of "no direct vibration." Neither Plaintiff's job description nor her duties included or

exposed her to direct vibrations. Defendant did not inform Plaintiff as to what documents would

be necessary to ensure her return to work, the plant doctor did not contact the medical doctor for

an explanation of direct vibration, and the Human Resources department did not send Plaintiff's

job description to her medical doctor. Defendant did not permit Plaintiff to return to work because

of her disability and/or request for accommodations.



                                                 El
    Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 8 of 13




        21.    Defendant discriminated against Plaintiff based on her race in its decision to deny

her accommodations. Defendant permitted Chemical Operator Eric Smith, a white male, to have

light duty for five to six weeks due to a disability. In addition, Plaintiff and other employees had

to make assignment adjustments to accommodate Eric Smith. In comparison, Defendant denied

Plaintiff light duty for her actual or perceived disability and/or record of impairment and instead

terminated her from its employment.

        22.    Defendant wrongfully terminated Plaintiff on November 4, 2018 and replaced her

with a white male.

        23.    Plaintiff was making approximately $70,000 to $80,000 each year and Defendant

terminated her at the age of fifty-three. Plaintiff was in the process of searching for another position

within the company for the last ten years before she retired. As a result of her termination, Plaintiff

was left with no health insurance or other benefits. Plaintiff was unable to attended necessary

doctor appointments and could not afford her medications. In addition, Plaintiff has suffered

emotional distress, cannot sleep, and is losing weight due to the stress created by losing her job.

Plaintiff was denied LTD and was told she would not qualify for Social Security Disability.

Plaintiff had been working in the industry for twenty-two years with no anticipation of starting a

new career, which has been nearly impossible for her to find with the same income at the age of

fifty-three. Plaintiff's depression has worsened since the events leading up to and including her

termination.

       24.     Plaintiff has retained the undersigned to represent her interests in this cause and is

obligated to pay a fee for these services. Defendant should be made to pay said fee under the laws

referenced above.




                                                   E
    Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 9 of 13




                                             COUNTI
                                       RACE DISCRIMINATION

        25.     Paragraphs 1 through 24 are realleged and incorporated herein by reference.

        26.     This is an action against Defendant for discrimination based upon race.

        29.     Plaintiff has been the victim of discrimination on the basis of Plaintiff's race in

that Plaintiff was treated differently than similarly situated employees of Defendants who are

white and has been subject to hostility and poor treatment on the basis, at least in part, of

Plaintiff's race.

        30.     Defendant is liable for the differential treatment and hostility towards Plaintiff

because it controlled the actions and inactions of the persons making decisions affecting Plaintiff

or it knew or should have known of these actions and inactions and failed to take prompt and

adequate remedial action or took no action at all to prevent the abuses to PlaintifE Furthermore,

Defendant knowingly condoned and ratified the differential treatment of Plaintiff as more fully

set forth above because it allowed the differential treatment and participated in same.

        31.     Defendant's known allowance and ratification of these actions and inactions

actions created, perpetuated and facilitated an abusive and offensive work environment within

the meaning of the statutes referenced above.

        32.     In essence, the actions of agents of Defendant, which were each condoned and

ratified by Defendant, were of a race-based nature and in violation of the laws set forth herein.

        33.     The discrimination complained of herein affected a term, condition, or privilege

of Plaintiff s continued employment with Defendant. The events set forth herein lead, at least in

part, to Plaintiff's termination.

        34.     Defendant's conduct and omissions constitutes intentional discrimination and

unlawful employment practices based upon race.


                                                  3
   Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 10 of 13




          35.   As a direct and proximate result of Defendant's conduct described above, Plaintiff

has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

inconvenience, bodily injury, mental anguish, loss of enjoyment of life and other non-pecuniary

losses, along with lost back and front pay, interest on pay, bonuses, and other benefits. These

damages have occurred in the past, are permanent and continuing. Plaintiff is entitled to

injunctive/equitable relief and punitive damages.

                                          COUNTII
                                    GENDER DISCRIMINATION

          27.   Paragraphs 1 through 24 are re-alleged and incorporated herein by reference.

          28.   This is an action against Defendant for discrimination based upon gender.

          29.   Plaintiff has been the victim of discrimination on the basis of Plaintiff's gender in

that Plaintiff was treated differently than similarly situated employees of Defendant who are male

and has been subj ect to disparate and poor treatment on the basis, at least in part, of Plaintiff's

gender.

          30.   Defendant is liable for the differential treatment and hostility towards Plaintiff

because it controlled the actions and inactions of the persons making decisions affecting Plaintiff

or it knew or should have known of these actions and inactions and failed to take prompt and

adequate remedial action or took no action at all to prevent the abuses to Plaintiff.

       31.      Furthermore, Defendant knowingly condoned and ratified the differential treatment

of Plaintiff as more fully set forth above because it allowed the differential treatment and

participated in same.

       32.      Defendant's known allowance and ratification of these actions and inactions actions

created, perpetuated and facilitated an abusive and offensive work environment within the meaning

of the statutes referenced above.


                                                 7
   Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 11 of 13




          33.   In essence, the actions of agents of Defendant, which were each condoned and

ratified by Defendant, were of a gender-based natare and in violation of the laws set forth herein.

          34.   The discrimination complained of herein affected a term, condition, or privilege of

Plaintiffs continued employment with Defendant. The events set forth herein led, at least in part,

to Plaintiff's termination.

          35.   Defendant's conduct and omissions constitutes intentional discrimination and

unlawful employment practices based upon gender.

          36.   As a direct and proximate result of Defendant's conduct described above, Plaintiff

has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along

with lost back and front pay, interest on pay, bonuses, and other benefits. These damages have

occurred in the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

relief.

                                        COUNT III
                               DISABILITY DISCRIlVIINATION

          37.   Paragraphs 1 through 24 are realleged and incorporated herein by reference.

          38.   This is an action against Defendant for disability discrimination.

          39.   Plaintiff has been the victim of discrimination on the basis of her disability or

perceived disability. During the course of Plaintiff's employment with Defendant, she was treated

differently than similarly situated nondisabled/perceived-as-disabled employees.

          40.   Defendant is liable for the differential treatment and its refusal to accommodate

Plaintiff and to engage in the interactive process with her, which adversely affected the terms and

conditions of Plaintiff's employment with Defendant. Defendant controlled the actions and

inactions of the persons making decisions affecting Plaintiff or it knew or should have known of
   Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 12 of 13




these actions and inactions and failed to take prompt and adequate remedial action or took no

action at all to prevent the abuses to Plaintiff.

        41.     In essence, the actions of agents of Defendant, which were each condoned and

ratified by Defendant, were disability/perceived disability based and in violation of the laws set

forth herein.

        42.     The discrimination complained of herein affected a term, condition, or privilege of

Plaintiff s continued employment with Defendant. The events set forth herein lead, at least in part,

to Plaintiff's termination.

        43.     Defendant's conduct and omissions constitutes intentional discrimination and

unlawful employment practices based upon disability or perceived disability or her record of

having an impairment under the laws enumerated herein.

       44.      As a direct and proximate result of Defendant's conduct described above, Plaintiff

has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

inconvenience, bodily injury, mental anguish, loss of enjoyment of life and other non-pecuniary

losses, along with lost back and front pay, interest on pay, bonuses, and other benefits. These

damages have occurred in the past, are permanent and continuing. Plaintiff is entitled to

injunctive/equitable relief and to punitive damages.

                                      PRAYER FOR RELIEF

       WHERBFORE, Plaintiff demands judgment against Defendant for the following:

                (a)     that process issue and this Court take jurisdiction over this case;

                (b)     that this Court grant equitable relief against Defendant under the applicable

                        counts set forth above, mandating Defendant's obedience to the laws

                        enumerated herein and providing other equitable relief to Plaintiff;


                                                    ~
Case 3:20-cv-05798-MCR-EMT Document 1-1 Filed 09/08/20 Page 13 of 13




          (c)     enter judgment against Defendant and for Plaintiff awarding all legally-

                  available general and compensatory damages and economic loss to Plaintiff

                  from Defendant for Defendant's violations of law enumerated herein;

          (d)     enter judgment against Defendant and for Plaintiff permanently enjoining

                  Defendant from future violations of law enumerated herein;

          (e)     enter judgment against Defendant and for Plaintiff awarding Plaintiff

                  attorney's fees and costs;

          (f)     award Plaintiff interest where appropriate; and

          (g)     grant such other further relief as being just and proper under the

                 circumstances, including but not limited to reinstatement.

                          DEMAND FOR TRIAL BY JURY

  Plaintiff hereby demands a trial by jury on all issues herein that are so triable.

  DATED this 17a' dap of August 2020.

                                                 Respectfully submitted,


                                                 /s/ Marie A. Mattox
                                                 Marie A. Mattox [FBN 0739685]
                                                 MARIE A. MATTOX, P. A.
                                                 203 North Gadsden Street
                                                 Tallahassee, FL 32301
                                                 Telephone: (850) 383-4800
                                                 Facsimile: (850) 383-4801
                                                 Marie(~
                                                       a,mattoxlaw. com
                                                 Secondary emails: .
                                                 marlene@mattoxlaw.com
                                                 michelle@maftoxlaw.com

                                                 ATTORNEYS FOR PLAINTIFF




                                            10
